DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment of 2 July 2021 has been entered.

Claim Objections
Claims 16-19, 24-25, 27 and 29-35 are objected to because of the following informalities.

Claim 16 recites “at least one rotor blade” and also recites “the rotor blade” in multiple instances; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout the claim.
Claim 16 further recites “at least one special operating case” and also recites “the special operating case;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one special operating case” throughout the claim.

Claim 17 recites “the rotor blade” in multiple instances and depends from claim 16 which recites “at least one rotor blade;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout claim 17.
Claim 17 further recites “at least one malfunction case” and also recites “the malfunction case;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one malfunction case” throughout the claim.
Claim 17 further recites “the special operating case” and depends from claim 16 which recites “at least one special operating case;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout claim 17.
Claim 17 further recites “means adjusting the rotor blade” and the examiner respectfully recommends reciting “means for adjusting the rotor blade.”

Claim 18 recites “the rotor blade” in multiple instances and depends from claim 16 which recites “at least one rotor blade;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout claim 18.
Claim 18 recites “the special operating case” and depends from claim 16 which recites “at least one special operating case;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout claim 18.

Claim 19 recites “the special operating case” and depends from claim 16 which recites “at least one special operating case;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout claim 19.

Claim 24 recites “the rotor blade” and depends from claim 16 which recites “at least one rotor blade;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout claim 24.

Claim 25 recites “the rotor blade” in multiple instances and depends from claim 16 which recites “at least one rotor blade;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout claim 25.
Claim 25 recites “the special operating case” and depends from claim 16 which recites “at least one special operating case;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout claim 25.

Claim 27 recites “the rotor blade” in multiple instances and depends from claim 16 which recites “at least one rotor blade;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout claim 27.
Claim 27 recites “the special operating case” and depends from claim 16 which recites “at least one special operating case;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout claim 27.

Claim 29 recites “the rotor blade” in multiple instances and depends from claim 16 which recites “at least one rotor blade;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout claim 29.
Claim 29 recites “the special operating case” and depends from claim 16 which recites “at least one special operating case;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout claim 29.

Claim 30 recites “the rotor blade” in multiple instances and depends from claim 16 which recites “at least one rotor blade;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout claim 30.

Claim 31 recites “the rotor blade” in multiple instances and depends from claim 16 which recites “at least one rotor blade;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout claim 31.

Claim 32 recites “at least one rotor blade” and also recites “the rotor blade” in multiple instances; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout the claim.
Claim 32 further recites “at least one special operating case” and also recites “the special operating case;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one special operating case” throughout the claim.
Claim 32 further recites “means adjusting the rotor blade” and the examiner respectfully recommends reciting “means for adjusting the rotor blade.”

Claim 33 recites “the special operating case” and depends from claim 32 which recites “at least one special operating case;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout claim 33.

Claim 34 recites “the rotor blade” and depends from claim 32 which recites “at least one rotor blade;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout claim 34.

Claim 35 recites “at least one rotor blade” and also recites “the rotor blade” in multiple instances; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one rotor blade” throughout the claim.
Claim 35 further recites “at least one special operating case” and also recites “the special operating case;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one special operating case” throughout the claim.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “adjustment drive for adjusting” and “energy storage device” in claims 16, 32 and 35; “safe control device/system” in claim 29; “redundant safe control device/system” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “means for adjusting the rotor blade,” “means for switching off,” “means for closing” and “means adjusting the rotor blade” in claims 17 and 32.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites “the wind energy installation including a rotor with at least one rotor blade that is adjustable in terms of its angle” (emphasis added); it is not clear what the limitation “its” refers to. Note that “its angle” could be interpreted as referring to an angle of the wind energy installation, an angle of the rotor or an angle of the at least one rotor blade, therefore, rendering the claim indefinite.
Claim 16 further recites “closing a pitch brake configured for holding the rotor blade in its current position” (emphasis added); it is not clear what the limitation “its” refers to. Note that “its current position” could be interpreted as referring to a current position of the pitch brake or a current position of the rotor blade, therefore, rendering the claim indefinite.
Claims 17-31 depend from claim 16 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 17 recites “an adjustment mode of operation” and depends from claim 16 which recites “an adjustment mode of operation;” it is not clear if an adjustment mode of operation in claim 17 refers to the same adjustment mode of operation recited in claim 16 or to an additional and different adjustment mode of operation.
Claim 17 further recites “a direction of a shutdown position” and depends from claim 16 which recites “a direction of a shutdown position;” it is not clear if an adjustment mode of operation in claim 17 refers to the same direction of a shutdown position recited in claim 16 or to an additional and different direction of a shutdown position.
Claim 17 further recites “at least one special operating case” and depends from claim 16 which recites “at least one special operating case;” it is not clear if at least one special operating case in claim 17 refers to the same at least one special operating case recited in claim 16 or to an additional and different at least one special operating case.
Claim 17 further recites “a supply of energy from an energy storage device” and depends from claim 16 which recites “a supply of energy from an energy storage device;” it is not clear if a supply of energy and an energy storage device in claim 17 refer to the same supply of energy and energy storage device recited in claim 16 or to additional and different supply of energy and energy storage device.
Claim 17 further recites “a pitch brake” and depends from claim 16 which recites “a pitch brake;” it is not clear if a pitch brake in claim 17 refers to the same pitch brake recited in claim 16 or to an additional and different pitch brake.
Claim 17 further recites “means for closing a pitch brake of the wind energy installation in order to hold the rotor blade in its current position” (emphasis added); it is not clear what the limitation “its” refers to. Note that “its current position” could be interpreted as referring to a current position of the wind energy installation, a current position of the pitch brake or a current position of the rotor blade, therefore, rendering the claim indefinite.
Claim 17 further recites “at least one activation signal in an adjustment mode of operation” and depends from claim 16 which recites “at least one activation signal … an adjustment mode of operation;” it is not clear if at least one activation signal and an adjustment mode of operation in claim 17 refer to the same at least one activation signal and an adjustment mode of operation recited in claim 16 or to additional and different at least one activation signal and adjustment mode of operation.
Claim 17 further recites the limitation “means for closing a pitch brake” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Note that applicant’s written description does not explicitly disclose what are the means for closing a pitch brake and generally discloses in ¶95 that “means in the sense of the present invention can be constructed in terms of hardware and / or software, and may comprise in particular a processing unit, in particular a microprocessor unit (CPU) or a graphics card (GPU), in particular a digital processing unit, in particular a digital microprocessor unit (CPU), a digital graphics card (GPU) or the like, preferably connected to a memory system and / or a bus system in terms of data and / or signal communication, and / or may comprise one or more programs or program modules…” However, said potential hardware and/or software combination disclosed in ¶95 is not sufficient structure to perform the claimed function of closing a pitch brake. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 17 further recites “means for adjusting the rotor blade” and also recites “means --for-- adjusting the rotor blade” which are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; it is not clear if the means for adjusting the rotor blade are the same disclosed (in the written description) safe control device/system or different from one another.
Clarification and/or amendment is respectfully requested.

Claim 18 recites “adjusting the rotor blade with this supply of energy” (emphasis added); it is not clear what the limitation “this” refers to, rendering the claim indefinite.
Claims 19-24 depend from claim 18 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 21 recites “at least two manual inputs” and “at least two interfaces” and depends from claim 20 which recites “a manual input” and “at least one interface;” it is not clear if at least two manual inputs and at least two interfaces in claim 21 include a manual input and at least one interface recited in claim 20 or if they are different and in addition to the manual input and at least one interface of claim 20.
Clarification and/or amendment is respectfully requested.

Claim 22 recites “a reactivating activation signal” and depends from claim 18 which recites “at least one reactivating activation signal;” it is not clear if a reactivating activation signal in claim 22 includes at least one reactivating activation signal recited in claim 18 or if it is different and in addition to the at least one reactivating activation signal of claim 18.
Clarification and/or amendment is respectfully requested.

Claim 25 recites “an activation signal” and depends from claim 16 which recites “at least one activation signal;” it is not clear if an activation signal in claim 25 includes at least one activation signal recited in claim 16 or if it is different and in addition to the at least one activation signal of claim 16.
Claims 26-28 depend from claim 25 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 27 recites “adjusting the rotor blade with this supply of energy” (emphasis added); it is not clear what the limitation “this” refers to, rendering the claim indefinite.
Claim 28 depends from claim 27 and fails to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 32 recites “a rotor with at least one rotor blade that is adjustable in terms of its angle” (emphasis added); it is not clear what the limitation “its” refers to. Note that “its angle” could be interpreted as referring to an angle of the rotor or an angle of the at least one rotor blade, therefore, rendering the claim indefinite.
Claim 32 further recites “means for closing a pitch brake of the wind energy installation in order to hold the rotor blade in its current position” (emphasis added); it is not clear what the limitation “its” refers to. Note that “its current position” could be interpreted as referring to a current position of the pitch brake, a current position of the wind energy installation or a current position of the rotor blade, therefore, rendering the claim indefinite.
Claim 32 further recites the limitation “means for closing a pitch brake” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Note that applicant’s written description does not explicitly disclose what are the means for closing a pitch brake and generally discloses in ¶95 that “means in the sense of the present invention can be constructed in terms of hardware and / or software, and may comprise in particular a processing unit, in particular a microprocessor unit (CPU) or a graphics card (GPU), in particular a digital processing unit, in particular a digital microprocessor unit (CPU), a digital graphics card (GPU) or the like, preferably connected to a memory system and / or a bus system in terms of data and / or signal communication, and / or may comprise one or more programs or program modules…” However, said potential hardware and/or software combination disclosed in ¶95 is not sufficient structure to perform the claimed function of closing a pitch brake. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 32 further recites “means for adjusting the rotor blade” and also recites “means --for-- adjusting the rotor blade” which are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; it is not clear if the means for adjusting the rotor blade are the same disclosed (in the written description) safe control device/system or different from one another.
Claims 33-34 depend from claim 32 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 35 recites “the wind energy installation including a rotor with at least one rotor blade that is adjustable in terms of its angle” (emphasis added); it is not clear what the limitation “its” refers to. Note that “its angle” could be interpreted as referring to an angle of the wind energy installation, an angle of the rotor or an angle of the at least one rotor blade, therefore, rendering the claim indefinite.
Claim 35 further recites “close a pitch brake that is configured for holding the rotor blade in its current position” (emphasis added); it is not clear what the limitation “its” refers to. Note that “its current position” could be interpreted as referring to a current position of the pitch brake or a current position of the rotor blade, therefore, rendering the claim indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of closing a pitch brake. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 and 29-33 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warfen et al – hereafter Warfen – (US 20090115191 A1; also US 8,157,523 B2).

Regarding claim 16, Warfen teaches a method of operating a wind energy installation (Fig.1), the wind energy installation including a rotor (Fig.1, 11) with at least one rotor blade (Fig.1, 15/15’) that is adjustable in terms of its angle (Fig.1, 18/18’), and an adjustment drive for adjusting the rotor blade (this element is interpreted under 35 U.S.C. 112(f) as an electric motor or hydraulic cylinder to accomplish the claimed function, and equivalents thereof. Warfen teaches an individual pitch device that sets the blade angle of the rotor blades, see ¶42), the method comprising:
adjusting the rotor blade in a direction of a shutdown position with the adjustment drive in response to the occurrence of at least one special operating case (¶43; note “triggers an emergency run to a shutdown position in the case of the failure of remaining components …, i.e. into its feathering position”);
in the shutdown position of the rotor blade, a least one of:
switching off a supply of energy from an energy storage device (this element is interpreted under 35 U.S.C. 112(f) as batteries, capacitors or pressure accumulators to accomplish the claimed function, and equivalents thereof. Warfen teaches batteries, see ¶47) to the adjustment drive for adjusting the rotor blade in the direction of the shutdown position if switching off the supply of energy has not already occurred, or
closing a pitch brake configured for holding the rotor blade in its current position if closing the pitch brake has not already occurred (¶32-33; note “braking of the rotation of the rotor blade is performed in a feathering position of the rotor blade”); and
based on at least one activation signal, adjusting the rotor blade with the adjustment drive in an adjustment mode of operation while the special operating case is still ongoing (¶43; note “triggers an emergency run to a shutdown position in the case of the failure of remaining components …, i.e. into its feathering position, in the case of a failure of a controller by means of an emergency run. The emergency run is preferably uncontrolled so that the failure of the controller or elements of the measurement device does not impact the emergency run”).
Furthermore, note that the following limitations: “switching off a supply of energy from an energy storage device to the adjustment drive for adjusting the rotor blade in the direction of the shutdown position if switching off the supply of energy has not already occurred, or closing a pitch brake configured for holding the rotor blade in its current position if closing the pitch brake has not already occurred,” are contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, since the limitations above are not required if switching off the supply of energy has not already occurred or if closing the pitch brake has not already occurred, then the broadest reasonable interpretation of the claim does not require said limitations. See MPEP 2111.04 II. In the current rejection Warfen does disclose the “closing a pitch brake…” limitation as cited above.

Regarding claim 17, Warfen further teaches the at least one special operating case is at least one malfunction case (¶43);
the rotor blade is adjusted in an adjustment mode of operation while the malfunction case is still ongoing  (¶43; note “triggers an emergency run to a shutdown position in the case of the failure of remaining components …, i.e. into its feathering position, in the case of a failure of a controller by means of an emergency run. The emergency run is preferably uncontrolled so that the failure of the controller or elements of the measurement device does not impact the emergency run”); or
the wind energy installation comprises:
means for adjusting the rotor blade in a direction of a shutdown position with the adjustment drive in response to the occurrence of at least one special operating case (this element is interpreted under 35 U.S.C. 112(f) as a safety logic control device/system to accomplish the claimed function, and equivalents thereof. Warfen teaches emergency module, see ¶43), at least one of:
means for closing a pitch brake of the wind energy installation in order to hold the rotor blade in its current position in the shutdown position if closing the pitch brake has not already occurred (this element is interpreted under 35 U.S.C. 112(f) not sufficient structure is disclosed to accomplish the claimed function. Warfen teaches “a storage unit and/or evaluated in an evaluation unit … wind energy plant's own operating control system or decentrally on a remote monitoring unit”, see ¶33), and
means adjusting the rotor blade with the adjustment drive and based on at least one activation signal in an adjustment mode of operation while the special operating case is still ongoing (this element is interpreted under 35 U.S.C. 112(f) as a safety logic control device/system to accomplish the claimed function, and equivalents thereof. Warfen teaches emergency module, see ¶43).

Regarding claim 29, Warfen further teaches the special operating case comprises a power failure (¶8, note “This emergency drive device with its own energy storage is considered a reserve for failures … due to a defect or due to the failure of the energy supply”); or
adjusting the rotor blade with the adjustment drive in the adjustment mode of operation comprises adjusting the rotor blade using a safe control device/system (¶43, note “emergency module”).

Regarding claim 30, Warfen further teaches the adjustment drive adjusts the rotor blade in an electromotive manner, and the energy storage device comprises an electrical energy storage device (¶47, note “direct current motor is directly coupled with a battery for example as a drive motor so that the corresponding rotor blade can be brought into the so-called feathering position”); or
the adjustment drive adjusts the rotor blade in a hydraulic manner, and the energy storage device comprises a pressure accumulator.

Regarding claim 31, Warfen further teaches adjusting the rotor blade with the adjustment drive in the adjustment mode of operation comprises adjusting the rotor blade using a redundant safe control device/system (¶43, note “the individual pitch device of each rotor blade is advantageously provided with an emergency module, which triggers an emergency run to a shutdown position in the case of the failure of remaining components, the controller in particular”).

Regarding claim 32, Warfen further teaches a wind energy installation (Fig.1), comprising:
a rotor (Fig.1, 11) with at least one rotor blade (Fig.1, 15/15’) that is adjustable in terms of its angle (Fig.1, 18/18’);
an adjustment drive for adjusting the rotor blade (this element is interpreted under 35 U.S.C. 112(f) as an electric motor or hydraulic cylinder to accomplish the claimed function, and equivalents thereof. Warfen teaches an individual pitch device that sets the blade angle of the rotor blades, see ¶42);
means for adjusting the rotor blade in a direction of a shutdown position with the adjustment drive in response to the occurrence of at least one special operating case (this element is interpreted under 35 U.S.C. 112(f) as a safety logic control device/system to accomplish the claimed function, and equivalents thereof. Warfen teaches emergency module, see ¶43);
at least one of:
means for switching off, in the shutdown position of the rotor blade, a supply of energy from an energy storage device for adjusting the rotor blade to the adjustment drive for adjusting the rotor blade in the direction of the shutdown position if switching off the supply of energy has not already occurred, or
means for closing a pitch brake of the wind energy installation in order to hold the rotor blade in its current position in the shutdown position if closing the pitch brake has not already occurred(this element is interpreted under 35 U.S.C. 112(f) not sufficient structure is disclosed to accomplish the claimed function. Warfen teaches “a storage unit and/or evaluated in an evaluation unit … wind energy plant's own operating control system or decentrally on a remote monitoring unit”, see ¶33); and
means adjusting the rotor blade with the adjustment drive and based on at least one activation signal in an adjustment mode of operation while the special operating case is still ongoing (this element is interpreted under 35 U.S.C. 112(f) as a safety logic control device/system to accomplish the claimed function, and equivalents thereof. Warfen teaches emergency module, see ¶43).

Regarding claim 33, Warfen further teaches the special operating case is at least one malfunction case (¶43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warfen et al – hereafter Warfen – (US 20090115191 A1; also US 8,157,523 B2) in view of Dinjus et al – hereafter Dinjus – (US 20110142594 A1; also US 8,021,112 B2).
Warfen teaches operating a wind energy installation (Fig.1), the wind energy installation including a rotor (Fig.1, 11) with at least one rotor blade (Fig.1, 15/15’) that is adjustable in terms of its angle (Fig.1, 18/18’), and an adjustment drive for adjusting the rotor blade (this element is interpreted under 35 U.S.C. 112(f) as an electric motor or hydraulic cylinder to accomplish the claimed function, and equivalents thereof. Warfen teaches an individual pitch device that sets the blade angle of the rotor blades, see ¶42), the operating comprising:
adjust the rotor blade in a direction of a shutdown position with the adjustment drive in response to the occurrence of at least one special operating case (¶43; note “triggers an emergency run to a shutdown position in the case of the failure of remaining components …, i.e. into its feathering position”);
in the shutdown position of the rotor blade, a least one of:
close a pitch brake that is configured for holding the rotor blade in its current position if the pitch brake has not already been closed (¶32-33; note “braking of the rotation of the rotor blade is performed in a feathering position of the rotor blade”); and
based on at least one activation signal, adjust the rotor blade with the adjustment drive in an adjustment mode of operation while the special operating case is still ongoing (¶43; note “triggers an emergency run to a shutdown position in the case of the failure of remaining components …, i.e. into its feathering position, in the case of a failure of a controller by means of an emergency run. The emergency run is preferably uncontrolled so that the failure of the controller or elements of the measurement device does not impact the emergency run”).
Warfen does not explicitly teach a computer program product, the computer program product comprising program code stored on a non-transitory, computer- readable storage medium, the program code, when implemented on a computer, causes the computer to operate the wind energy installation.
Dinjus teaches controlling operation of a wind turbine. Dinjus further teaches the wind turbine including a combination of hardware circuitry and software instructions (¶30), where the software instructions (inherently program code) are stored on a non-transitory, computer-readable storage medium (¶31) that perform the controlling operation when run on a computer (¶30-31, note system controller). This allows quickly and easily replicating the controlling operation instructions to a plurality of additional wind turbine systems.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the wind energy installation of Warfen by having a computer program product, the computer program product comprising program code stored on a non-transitory, computer- readable storage medium, the program code, when implemented on a computer, causes the computer to operate the wind energy installation as taught by Dinjus because this would allow quickly and easily replicating the controlling operation instructions to a plurality of additional wind turbine systems.

Allowable Subject Matter
Claims 18-28 and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
on the basis of at least one reactivating activation signal, switching back on the supply of energy for adjusting the rotor blade to the adjustment drive from the energy storage device; and adjusting the rotor blade with this supply of energy to the adjustment drive in a reactivation adjustment mode of operation while the special operating case is still ongoing;
the closest prior art (Warfen) does not disclose switching back on the supply of energy for adjusting the rotor blade to the adjustment drive from the energy storage device based on at least one reactivating activation signal;
another relevant prior art  Vilbrandt et al (US 20140127014 A1; also US 9,945,358 B2) discloses a wind turbine operating method with a safety chain for monitoring and shutdown of a wind turbine where supply of energy is switched back at a new starting operation, however, the supply of energy being switched back is of the main supply of energy instead of an energy storage device (¶26);
no additional relevant prior art reference was found that would anticipate the limitations or could be used to establish a prima facie case of obviousness in view of the other cited references above;
triggering an activation signal which is deviation-dependent in response to a deviation of the rotor blade from a target position exceeding a predetermined threshold value; and on the basis of the activation signal, adjusting the rotor blade in a brake assisting adjustment mode of operation while the special operating case is still ongoing; wherein, in the brake assisting adjustment mode of operation, the rotor blade is adjusted in the direction of the target position;
the closest prior art (Warfen) discloses determining deviation values of a rotor blade position and determines if said deviation values exceed a predetermined threshold value (¶26), however, instead of adjusting the rotor blade to the target position based on the deviation value, a maintenance message of a higher priority can be created, whereupon for example the system is stopped until the maintenance is performed (¶26);
no additional relevant prior art reference was found that would anticipate the limitations or could be used to establish a prima facie case of obviousness in view of the other cited references above;
the pitch brake is configured to slip at a load acting on the rotor blade that is smaller than a maximum design load for the rotor blade in the shutdown position;
the closest prior art (Warfen) does not disclose the pitch brake is configured to slip;
no additional relevant prior art reference was found that would anticipate the limitations or could be used to establish a prima facie case of obviousness in view of the other cited references above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745